                        UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

IN RE:                                         §            Case No. 19-10926-tmd
                                               §
ORLY GENGER,                                   §
                                               §
Debtor.                                        §            Chapter 7

   ORDER GRANTING CONTINUANCE OF HEARING EXPEDITED MOTION TO
                   SHOW CAUSE [DOCKET NO. 42]

       Before the Court is the Motion filed by Kasowitz Benson Torres LLP requesting

continuance of the October 23, 2019 hearing on the Expedited Motion to Show Cause [Docket No.

42]. The Court finds that the Motion should be granted.

       ACCORDINGLY, IT ISO RDERED that the hearing on the Expedited Motion to Show

Cause [Docket No. 42] is continued to the date and time to be determined.

                                     ### End of Order ###

Submitted by:

Dean Pamphilis
Kasowitz Benson Torres LLP
1415 Louisiana Street, Suite 2100
Houston, Texas 77002
Tel. (713) 220-8852
Fax. (713) 583-6006
DPamphilis@kasowitz.com

Counsel for movant Kasowitz Benson Torres LLP
